[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Richard S. Cramer, Esq. For the Petitioner
John M. Bailey, Esq. State's Attorney for the State
BY THE DIVISION
The petitioner was convicted after a trial by jury of one count of murder in violation of Conn. Gen. Stats. 53a-54(a); one count of attempt to commit murder in violation of Conn. Gen. Stats. 53a-54(a), and 53a-49(a)(2); and one count of assault, first degree, in violation of Conn. Gen. Stats. 53a-59(a)(2). He received a sentence of fifty years on the first count, twenty years on the second count and twenty years on the third count. The second and third counts were concurrent with each other but consecutive with the first count for a total effective sentence of seventy years to serve. CT Page 2309
The record shows that after the petitioner parted company with a woman, who wanted to be with someone else, he pursued her and her family. As the Assistant State's Attorney stated, "That he was out looking for people who were members of her family so that he could make trouble with them." That penchant for trouble led to the murder of an innocent friend of the woman's brother and shooting her brother three times, resulting in serious injuries. Using a sawed-off, semi-automatic rifle the murdered victim was shot in the heart, the survivor was shot in the chest, arm and groin.
At the hearing before the division, petitioner's counsel argued that the petitioner suffered from a "rejected lover" addiction, so much so that it impaired his judgment. Counsel indicated that his client needed a "ray of hope to see the outside." Petitioner submitted to the division letters from citizens who initially addressed the sentencing court. At the hearing the petitioner spoke indicating his sorrow for what happened and that he wished he could do something about it."
The State's Attorney pointed out that a gentleman who had nothing to do with the situation, a man totally innocent, was killed. He argued that the sentence was appropriate considering the gravity of the offense here.
The sentencing court in its remarks noted the "obvious heinous nature of the offense" and sentenced the petitioner accordingly.
Considering that an innocent life was taken, and that the intended target was viciously shot down, this division finds that the sentence imposed was appropriate. The sentence is affirmed.
RAYMOND R. NORKO, JUDGE
LAWRENCE C. KLACZAK, JUDGE
JOSEPH J. PURTILL, JUDGE
Norko, J., Klaczak, J. and Purtill, J. participated in the hearing.